Citation Nr: 1426227	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to January 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran testified during a hearing before the undersigned.  A transcript of his hearing has been associated with the record. 

In October 2010, the Board remanded this claim for further development.  

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is warranted with respect to the Veteran's claim.  Specifically, in a September 2010 memorandum, the Veteran's representative indicated that that the Veteran received treatment for his back condition at the Anchorage, Alaska VAMC from 1988 to 1990 and from 1995 to 1998.  Although the file contains an appointment list from the Anchorage VAMC, it does not contain the actual treatment records.  Given that these records may be pertinent to the Veteran's claims, the Board finds that these outstanding VA treatment records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Additionally, in the November 2010 VA examination, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and scoliosis.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine and scoliosis were less likely as not caused by or a result of any injury in service.  The Board observes, however, that in its October 2010 remand, the Board indicated that if scoliosis of the spine was diagnosed, the examiner should opine as to whether such scoliosis constitutes a congential or developmental defect.  The Board noted that in the event that the scoliosis was found to be a congenital or developmental defect which pre-existed the Veteran's military service, the examiner should opine whether such disability was permanently aggravated by the Veteran's active military service.  The Board finds that the November 2010 VA examiner did not address these questions and therefore the examiner's opinion is inadequate with regard to the Veteran's diagnosed scoliosis.  For these reasons, an addendum opinion from the November 2010 examiner needs to be obtained.

On remand, the RO should obtain any outstanding VA treatment records, to specifically include treatment records from the Anchorage VAMC.  After obtaining any outstanding records, the RO should obtain a supplemental opinion from the examiner who performed the November 2010 VA spine examination.  If this examiner is no longer available, the RO should obtain another opinion from an appropriate examiner.  As discussed above, the examiner should provide an opinion regarding the Veteran's diagnosed scoliosis of the spine.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant outstanding VA treatment records, to specifically include VA treatment records from the Anchorage VAMC from 1988 to 1990 and from 1995 to 1998.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, obtain a supplemental opinion from the examiner who performed the November 2010 VA spine examination.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  If this examiner is no longer available, obtain another opinion from an appropriate examiner.  

The examiner should opine as to whether any current lumbar spine disability was at least as likely as not (probability of 50 percent or greater) incurred in or aggravated by the Veteran's active military service.

The examiner should opine as to whether the Veteran's scoliosis of the spine constitutes a congenital or developmental defect.  Even in the event that the Veteran's scoliosis is found to be a congenital or developmental defect which pre-existed the Veteran's military service, the examiner should opine as to whether such disability was permanently aggravated by the Veteran's active duty service (i.e. demonstrating a permanent increase in severity or worsening between January 1961 and January 1981).

3.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



